EXHIBIT32.1CERTIFICATION PURSUANT TOSECTION -OXLEY ACT OF 2002The undersigned, Greg Linn, hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (a)the quarterly report on Form 10-Q of Avant Diagnostics, Inc. for the period ended December 31, 2015 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and(b)information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Avant Diagnostics, Inc. Date: February 16, 2016By/s/ Gregg LinnGregg LinnPresident & Chief Executive Officer(Principal Executive Officer)
